SABERS, Justice
(dissenting).
I dissent because the evidence supporting termination of the father’s parental rights was not clear and convincing and because the termination of his parental rights was not in his sons’ best interests or the least restrictive alternative available.
In termination cases, the trial court must find by clear and convincing evidence that termination of parental rights is in the child’s best interests; the State must also show that there is no narrower means of providing for the best interests and welfare of the child. Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982); People in Interest of T.H., 396 N.W.2d 145 (S.D.1986); Matter of S.M., 384 N.W.2d 670 (S.D.1986). Clear and convincing evidence is evidence that is so clear, direct, weighty, and convincing so as to allow the trier of fact to reach a clear conviction of the precise facts at issue without hesitancy as to their truth. Matter of S.H., 337 N.W.2d 179 (S.D.1983). The clear and convincing standard must be applied in *890both the adjudicatory and dispositional stages of a termination proceeding. Matter of D.B., 382 N.W.2d 419 (S.D.1986).
Termination of parental rights is a drastic, final step that should be exercised with great caution, Matter of S.H., supra, but in determining whether to terminate parental rights, the paramount consideration is the best interests and welfare of the child. People in Interest of S.M.M., 349 N.W.2d 63 (S.D.1984). This court will not overturn the trial court’s findings of fact unless they are clearly erroneous. Matter of D.H., 354 N.W.2d 185 (S.D.1984).
A fair review of the record reveals that the mother had serious problems with alcoholism and drugs and that she had the primary care of the two boys. They were dependent and neglected at least as to her. A fair review of the record shows by clear and convincing evidence that the parental rights of the mother should be terminated. This is not so with the father. The parents have separated. There are no plans to reconcile. The father has steady employment and is a good employee. His employer is satisfied with his employment. Father has maintained his present employment with Dakota By-Products for five and one-half years and earned $16,000 in 1986.
Bruce Carlson, the social worker, testified that the father loves his children and shows them affection; that the children appeared happy while at home and that their nutritional needs were met.
Since the children have been removed father has visited them every opportunity allowed. During his visits they would go roller skating, to movies, to the park, and they would just spend time together. The children mean everything to him. He has regularly visited with the children and the children do not want to leave him after visits. He is a bright, sensitive, and caring individual who presents no danger to the children whatsoever. He should be given a chance to raise his sons in an environment free from the problems which were primarily caused by the mother. The trial court even commended him. The children are healthy, active, normal boys. The father does not smoke, drink or use drugs. He loves his children and they love him.
Almost all of the problems that resulted in the removal of the children from the parents occurred while the children were at home with the mother or supposed to be and while the father was at work.
Mr. Carlson, the social worker, felt that the parental rights of the father to the children should be terminated because father did not provide emotional stimulation to the children. The father can certainly be faulted for being a passive parent and his excuse that he thought their care was the mother’s job was inadequate. As indicated, however, there was testimony by social worker Emma Schroeder that father was a bright, sensitive, caring, and stable individual.
Father expressed the desire to have the opportunity to raise his sons. Given that opportunity, he would obtain adequate baby sitting and counseling, he would no longer be a passive parent and would willingly take on the role of an active parent including reviewing school lessons, reading books, and doing puzzles. It appears the father has the ability, resources, and stability to raise his sons by himself. Once the parents separated, DSS lost interest in him. Instead of looking to place the children in the remaining stable parent’s household, they stopped all services. Therefore, termination of parental rights was not the least restrictive alternative available to the trial court. As stated by this court in Matter of B.E., 287 N.W.2d 91, 97 (S.D.1979):
“State intervention for the best interest[s] of the child[ren] cannot be used merely to insure that the child[ren] h[ave] a better home or someone better to care for [them].”
In cases such as this, we must keep in mind that “[t]he fundamental liberty interests] of natural parents in the care, custody, and management of their child does not evaporate simply because they have not been model parents or have lost temporary cus*891tody of their child to the State.” Santosky, supra, 455 U.S. at 753, 102 S.Ct. at 1394-1395, 71 L.Ed.2d at 606.
It is important to note the legal position of the children themselves as set forth in their brief.
Mother [made] great strides in treatment, employment, and finding a stable environment. She appears to have developed the necessary skills to assist the father with the children.
The court went to great lengths discussing the good points of both parents, even commending them for handling their separation in a mature manner.
All of this indicates that there was a less restrictive alternative available to the court. The best interests of the children mandated that the court try this alternative. That alternative is to place the children with the father.
The evidence establishes that less restrictive alternatives to termination exist and that the evidence in support of termination was not sufficiently clear, direct, weighty, and convincing to justify the termination of father’s parental rights.
I would reverse and remand to the trial court to return the children to the father as the least restrictive alternative and to determine the appropriate services needed to provide for the best interests of the children.